Citation Nr: 0826535	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and if 
so, whether the veteran is entitled to service connection.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a puncture wound to the left 
foot, and if so, whether the veteran is entitled to service 
connection.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a laceration to the veteran's 
forehead, and if so, whether the veteran is entitled to 
service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying to reopen the veteran's claims 
of service connection.  

In July 1981, the RO denied the veteran's claim of service 
connection for PTSD (claimed as delayed stress neuroses at 
the time), and in February 1986, the RO denied the veteran's 
claims of service connection for the residuals of a puncture 
wound of the left foot and a laceration of the forehead.  The 
veteran did not appeal these adverse determinations, and as a 
result, the July 1981 and the May 1982 RO decisions are 
final.  Thus, new and material evidence is needed to reopen 
the claims.  38 U.S.C.A. § 5108, 7105.  In a July 2005 
statement of the case (SOC), the RO reopened and denied the 
claim of service connection for PTSD.  

The veteran requested and was afforded a hearing on June 2005 
before a Decision Review Officer at the RO in St. Petersburg, 
Florida.  In May 2008, the veteran appeared at the 
Pittsburgh, Pennsylvania RO and testified before the 
undersigned Board Member.  The transcripts of both hearings 
are of record.  

The de novo issue of entitlement to service connection for 
PTSD is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.  


FINDINGS OF FACT

1.  The RO's July 1981 decision denying service connection 
for PTSD was not appealed, and is therefore final.  

2.  Evidence received since the July 1981 final decision 
qualifies as new and material evidence.  

3.  The RO's February 1986 decision which continued previous 
denials of service connection for the residuals of a puncture 
wound of the left foot and for a laceration of the forehead 
was not appealed, and is therefore final.  

4.  Evidence received since the February 1986 final decision 
fails to relate to the veteran's claims for service 
connection for residuals of a puncture wound of the left foot 
and for a laceration of the forehead and, therefore, does not 
raise a reasonable possibility of substantiating claims for 
service connection for such disabilities.  


CONCLUSIONS OF LAW

1.  The July 1981 rating decision denying service connection 
for the veteran's PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has been received by VA, and 
the veteran's claim of service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).  

3.  The February 1986 rating decision which continued prior 
denials of service connection for the residuals of a puncture 
wound of the left foot and for a laceration to the forehead 
is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2007).

4.  New and material evidence has not been received by VA, 
and the veteran's claims of service connection for a puncture 
wound of the left foot and a laceration of the forehead is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of both 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
September 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why all of the 
veteran's claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Although the latter notice postdated the initial 
adjudication, no prejudice resulted as the claims were 
subsequently readjudicated.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC), is sufficient to cure a timing 
defect).  An SOC was issued in this case in July 2005.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  [As new and material evidence sufficient to 
reopen the previously denied claims for service connection 
for left foot and forehead disabilities has not been 
received, VA examinations pertinent to these issues are not 
necessary.]  The veteran was also interviewed by the PTSD 
Clinical Team (PCT) in September 2004.   VA has obtained 
these records as well as the records of the veteran's 
outpatient treatment with VA.  VA has also incorporated the 
veteran's Social Security Administration (SSA) records with 
the claims file.  Significantly, neither the appellant nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Before determining the validity of the veteran's claims for 
service connection, the Board must determine whether new and 
material evidence has been submitted to reopen the veteran's 
claims of service connection for the residuals of a puncture 
wound to the left foot, a laceration to the forehead, and 
PTSD.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

        A.  Post-Traumatic Stress Disorder

The veteran's claim of entitlement to service connection for 
PTSD was denied in a July 1981 rating action.  As he did not 
appeal this decision in a timely manner, it is final.  In the 
currently appealed August 2003 rating decision, the RO denied 
the veteran's request to reopen his claim of entitlement to 
service connection for PTSD for failure to submit new and 
material evidence.  In a July 2005 statement of the case 
(SOC), the RO reopened the veteran's claim of service 
connection, but denied the claim on the merits.  Irrespective 
of the RO's actions, the Board must decide whether the 
veteran has submitted new and material evidence to reopen the 
claim of service connection for PTSD.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

The veteran's claim of service connection for PTSD was denied 
in July 1981 for failure to show a diagnosis of PTSD.  Since 
this decision, the veteran has submitted evidence that is 
both new and material, and as such, the Board finds that the 
RO acted properly in reopening the veteran's claim of service 
connection for PTSD.  

VA has received a letter dated July 2005 from the Vet Center, 
indicating that the veteran exhibited symptoms consistent 
with a diagnosis of PTSD under the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  Additionally, VA has 
received SSA records indicating a secondary diagnosis of PTSD 
and copies of the veteran's hearing transcripts from June 
2005 and May 2008, which include the veteran's own 
description of his current mental state.  Finally, support 
group notes from June 1996 forward indicate that the 
veteran's social worker assessed that the veteran had PTSD.  
Therefore, the evidence raises a reasonable possibility of 
substantiating the veteran's claim, and is new and material.  

        B.  Residuals of a Puncture Wound to the Left Foot 

In a February 1986 rating decision, the RO continued to deny 
the veteran's claim of entitlement to service connection for 
the residuals of a puncture wound to his left foot.  The 
veteran did not appeal this decision, and as such, it is now 
final.  In April 2003, the veteran submitted a request to 
reopen this claim to the RO.  In August 2003, the RO denied 
the veteran's request to reopen this claim for failure to 
submit new and material evidence.  Upon review of the 
evidence, the Board finds that no new and material evidence 
has been submitted, and the RO acted properly in denying the 
veteran's request to reopen.  

The veteran's claim was previously denied because the 
evidence did not establish that the veteran suffered from any 
chronic residuals due to a puncture wound sustained in 
service.  Medical records do support the veteran's claim that 
he sustained a puncture wound to his left foot during 
service.  According to a June 1967 in-service medical record, 
the veteran was treated for a puncture wound to the left 
foot.  An additional notation made two days later indicates 
that the veteran was seen for a change of the dressing.  
However, there is no additional medical evidence of 
complaints of or treatment for this injury, and according to 
the veteran's October 1968 separation examination, his feet 
were normal.  Likewise, the veteran indicated during this 
examination that he had no foot trouble.  

Since that prior decision, no medical evidence has been 
received which indicates that the veteran has ever sought 
treatment for the residuals of a puncture wound to his left 
foot, and there is no medical evidence indicating that the 
veteran currently suffers from any chronic residuals of the 
puncture wound he sustained to his left foot during his 
military service.  

Finally, in the veteran's May 2008 VA hearing, the veteran 
reported that he suffered from recurring pain in his left 
foot.  The veteran is of the opinion that this pain is 
associated with the puncture wound he sustained in service.  
However, no medical evidence in support of the veteran's 
theory has been submitted to VA.  The veteran alone is not 
capable of providing an opinion as to the etiology of his 
current foot pain.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
the origins of a specific disorder)).  

As the additional evidence does not show a diagnosed left 
foot disability associated with service, the Board finds that 
no new and material evidence has been received.  This new and 
material issue is denied.  

        C.  Residuals of a Laceration to the Forehead

Also in the February 1986 rating decision, the RO continued 
to deny the veteran's claim of entitlement to service 
connection for the residuals of a laceration to the forehead.  
The veteran did not appeal this decision, and as such, it is 
now final.  In April 2003, the veteran submitted a request to 
reopen this claim to the RO.  In August 2003, the RO denied 
the veteran's request to reopen this claim for failure to 
submit new and material evidence.  Upon review of the 
evidence, the Board finds that no new and material evidence 
has been submitted.

The veteran's claim was previously denied because the 
evidence did not establish that the veteran suffered from any 
chronic residuals of a laceration to the forehead.  A 
February 1968 in-service medical report notes that the 
veteran did in fact sustain a laceration to his forehead, 
which was closed.  According to the veteran's October 1968 
separation examination, the veteran's head, face, neck and 
scalp were found to be normal, and no scars or lacerations of 
the forehead were noted.  

Additional records received since the prior final decision do 
not provide medical evidence of chronic residuals of 
laceration to the veteran's forehead.  According to the 
veteran's May 2008 hearing transcript, the veteran has 
alleged that he has had headaches ever since sustaining his 
in-service laceration to the forehead.  The Board recognizes 
that the veteran has been diagnosed with migraine headaches 
in the past.  However, the evidence of this fact is neither 
new nor material.  The medical evidence of record does not 
suggest that these headaches are in any way related to the 
veteran's in-service forehead laceration.  

The veteran believes that these headaches were related to his 
in-service laceration of the forehead.  However, there is no 
medical evidence substantiating this claim.  As previously 
noted, the veteran is not capable of providing an opinion as 
to the etiology of his current headaches.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).

While the Board recognizes that the veteran may believe that 
his headaches are related to his in-service laceration of the 
forehead, no medical evidence has been submitted supporting 
this contention.  In fact, no medical or lay evidence 
received by VA, aside from the veteran's own assertions, 
indicates that the veteran had any chronic residuals from an 
in-service laceration of the forehead.  

As the additional evidence does not show diagnosed chronic 
residuals of a laceration to the forehead, the Board finds 
that no new and material evidence has been received.  This 
new and material issue is denied.  



(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for PTSD, the 
appeal is granted to this extent only.  

New and material evidence not having been received sufficient 
to reopen a previously denied claim for service connection 
for residuals of a puncture wound to the left foot, the claim 
is denied.  

New and material evidence not having been received sufficient 
to reopen a previously denied claim for service connection 
for residuals of a laceration to the forehead, the claim is 
denied.  


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  There is evidence of record both in 
support of and against this claim.  According to a February 
1997 VA examination, the veteran suffered from schizophrenia, 
rather than PTSD.  Likewise, a September 2004 evaluation by 
the PTSD Clinical Team reports that the veteran did not 
suffer from PTSD.  However, in July 2005, VA received a 
letter from the Vet Center indicating that the veteran's 
symptomatology was consistent with a diagnosis of PTSD under 
the DSM-IV.  Therefore, a medical opinion clarifying the 
veteran's current mental condition is necessary at this time.  

Additionally, if on examination the examiner finds that the 
veteran currently has PTSD, he should be asked to provide an 
opinion s to whether such disability is the result of the 
veteran's in-service stressors.  The veteran claimed in a 
letter received by VA in July 1983 that while he was serving 
in Vietnam, he was working at a communication station in "Nu 
Ba Den," when it was overrun by enemy forces who killed a 
number of his friends.  The July 1997 Center for Research of 
Unit Records (CURR) report indicates that in 1968, the radio 
site on Nui Ba Den mountain was attacked, resulting in 24 US 
soldiers killed in action and 46 wounded in action.  
Therefore, it appears that the veteran's stressors have been 
verified.  As such, additional development is necessary 
before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded VA 
psychiatric examination.  The claims file, 
and a copy of this remand, should be made 
available to the psychiatric examiner.  
All evidence of record should be reviewed 
by the examiner, to include the veteran's 
July 1997 CURR report.  After completion 
of the examination, the examiner should 
answer the following questions:

(a) Does the veteran currently have a 
diagnosis of PTSD?  Please list any and 
all mental disorders found to be 
associated with the veteran.  

(b) If the veteran is found to suffer from 
PTSD, please state whether it is at least 
as likely as not (a 50 percent chance or 
greater) that the veteran's PTSD is 
etiologically related to the veteran's in-
service stressors verified in the July 
1997 CURR report.  

2. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




 Department of Veterans Affairs


